Citation Nr: 9915062	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  96-27 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
including as a result of exposure to Agent Orange. 

2.  Entitlement to service connection for residuals of burns 
to the eyes.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for post traumatic 
stress disorder (PTSD).

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a shell 
fragment wound to the left arm.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1967 to 
August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1993 rating decision of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
a skin disorder as a result of exposure to Agent Orange and 
for residuals of burns to the eyes; and found that new and 
material evidence had not been submitted to reopen the claims 
of service connection for residuals of a shell fragment wound 
to the left arm and PTSD.  

In a December 1997 decision, the Board found that the veteran 
had submitted a timely substantive appeal on the claims noted 
above and remanded the case to the RO for consideration of 
the issues on the merits.  

The Board notes that the October 1993 rating decision also 
denied service connection for hypertension.  The veteran did 
not appeal this determination and it has not been certified 
for appellate review.  It will not be addressed herein.  

In a July 1995 rating decision, the RO denied service 
connection for a left ankle disorder and for residuals of 
shell fragment wounds to the left hip and back.  These issues 
have not been certified for appellate review and will not be 
addressed herein.  

In a February 1997 rating decision, the RO denied service 
connection for peripheral neuropathy, including as a residual 
of exposure to Agent Orange.  That issue has not been 
certified for appellate review and will not be addressed 
herein.  


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam.  

2.  The veteran has not submitted any competent evidence to 
show that he has a skin disorder which was incurred in or 
aggravated by service, or due to exposure to Agent Orange in 
service.  

3.  The veteran has not submitted any competent evidence to 
show that he has residual disability of the eyes as a result 
of the glare burns he sustained in service.  

4.  In a January 1987 rating decision, the RO denied the 
veteran's claim of service connection for PTSD based on a 
finding that the veteran did not serve in combat and there 
was no diagnosis of PTSD; the veteran was notified of this 
determination and did not timely appeal it.  

5.  Certain evidence received since the January 1987 denial 
bears directly and substantially upon the issue of service 
connection for PTSD and is so significant that it must be 
considered to fairly decide the merits of the veteran's 
claim.  

6.  The veteran has not been diagnosed with PTSD.  

7.  In a January 1987 rating decision, the RO denied the 
veteran's claim of service connection for residuals of a 
shell fragment wound to the left arm based on a finding that 
there was no indication that he had been wounded in service 
and there was no residual disability shown during a recent 
hospitalization; the veteran was notified of this 
determination and did not timely appeal it.  

8.  Evidence submitted since the January 1987 denial does not 
tend to show that the veteran has chronic left arm disability 
from a shell fragment wound in service.  


CONCLUSIONS OF LAW

1.  The claims of service connection for a skin disorder and 
residuals of burns to the eyes are not well grounded.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  
2.  New and material evidence has been submitted, and the 
claim of service connection for PTSD is reopened.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

3.  The claim of service connection for PTSD is not well 
grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f) (1998).  

4.  New and material evidence has not been submitted, and the 
claim of service connection for residuals of a left arm shell 
fragment wound may not be reopened.  38 U.S.C.A. §§ 1110, 
5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service records indicate that the veteran served with the 
159th Transportation Battalion in Vietnam from September 1968 
to August 1969.  He did not serve in a combat capacity and 
was not awarded the Combat Infantry Badge or a Purple Heart.  

Service medical records demonstrate that on induction 
examination in June 1967 it was noted that the veteran had 
defective vision.  In August 1967, it was noted that he had 
amblyopia due to an astigmatism.  The records further 
indicated that he sustained glare burns to his eyes in 
October 1968.  No residual disability from this incident was 
noted on separation examination in August 1969.  It was shown 
that he was still diagnosed with amblyopia, myopia and 
astigmatism.  There was no indication that the veteran was 
treated for a psychiatric disorder, a skin disorder or a 
shell fragment wound of the left arm.  The veteran did 
indicate on a report of medical history completed in August 
1969 that he had a skin disease.  

Operational Reports/Lessons Learned and a Unit History of the 
159th Transportation Battalion, the higher headquarters of 
the 544th Transportation Company from 1968-1969 were received 
from the United States Army and Joint Services Environmental 
Support Group (ESG) (presently known as the United States 
Armed Services Center for Research of Unit Records 
(USASCRUR)).  These records indicate that the company was 
operating under combat conditions with such units as the 
101st Airborne Division, the 1st Cavalry Division and the 5th 
Mechanized Division.  The records do not report any incidents 
in which the company was fired upon.  The records also did 
not report that the veteran was wounded.  

Private medical records dated from October 1984 to September 
1990 show treatment for various conditions including high 
blood pressure, kidney stones, ureteral calculus, back pain, 
rectal bleeding, left testicular swelling, impotence, 
tendonitis of the left foot, superficial phlebitis, and 
anxiety.  

A VA medical record report indicated that the veteran was 
hospitalized from November 17, 1986 to December 19, 1986.  He 
was diagnosed with recurrent, unipolar depression.  He also 
complained of numbness in the left forearm which he claimed 
was secondary to a shrapnel injury.  There was no evidence of 
atrophy.  A surgeon recommended nerve conduction studies to 
rule out carpal tunnel syndrome; however, the veteran 
discharged himself against medical advice before this was 
accomplished.  Psychological testing revealed an affective 
disorder rather than a plain situational depressive problem.  
He was referred for evaluation for PTSD but a complete 
evaluation was not done because of his early discharge.  

A VA discharge summary reported that the veteran was 
hospitalized from September 26, 1990 to October 16, 1990 for 
possible brain stem infarct, hypertension and obesity.  

A VA discharge summary reported that the veteran was 
hospitalized from January 30, 1991 to February 8, 1991 to 
rule out cerebral infarction of the right side with left 
hemiparesis.  Other diagnoses included hypertension, obesity, 
left hydrocele, left spermatocele, umbilical hernia, and a 
history of exertional angina, depression, and ureteral stone.  

In a February 1993 statement, the veteran's ex-wife related 
that the veteran was not the same person when he returned 
from Vietnam.  He was extremely aggressive with her and the 
children and had an explosive temper.  

In an undated statement, the veteran related that his service 
number was listed incorrectly.  

A VA discharge summary reported that the veteran was 
hospitalized from April 11, 1993 to May 4, 1993 for left 
renal calculi, idiopathic hypercalcinuria, Type II diabetes 
mellitus, gouty arthritis, acute bronchitis, hypertension, 
arteriosclerotic heart disease and a history of stroke with 
left hemiparesis since 1991.  

An August 1996 VA progress note reported that the veteran was 
seen in the Agent Orange clinic.  It was noted that he had a 
history of hypertension but he had not taken his medication 
that day.  

In a September 1998 statement a "retired lieutenant 
colonel" reported that 55 gallon drums, such as contained 
Agent Orange were used in Vietnam as waste burning 
containers, grills, showers and trash cans.  

II.  Analysis

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 
5 Vet. App. 19, 21 (1993).  

A.  Service Connection

The threshold question is whether the veteran has met his 
initial burden of presenting well grounded claims.  If he has 
not, then the claims must fail and there is no further duty 
to assist in the development of the claims.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

A well grounded claim requires more than an allegation; the 
claimant must submit supporting medical evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  For a well grounded claim 
of service connection, there must be competent evidence of a 
current disability (a medical diagnosis), of inservice 
incurrence or aggravation of a disease or injury (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see 
also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation of an injury or disease 
during service or through the application of statutory 
presumptions.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 
C.F.R. §§ 3.303, 3.307, 3.309.  Each disabling condition 
shown by a veteran's service records, or for which he seeks 
service connection, must be considered on the basis of the 
places, types and circumstances of his service as shown by 
service records, the official history of each organization in 
which he served, his medical records and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154.  Satisfactory 
lay or other evidence that injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation during active service.  38 C.F.R. § 3.304.  

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when:  (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumptive period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and the medical evidence relates the symptomatology to the 
veteran's present condition.  Rose v. West, No. 11 Vet. App. 
169 (1998); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
Service connection may also be granted for a disease 
diagnosed after discharge when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

1.  Skin Disorder

The Law and Regulations pertaining to Agent Orange exposure 
provide for a presumption of service connection due to 
exposure to herbicide agents for veterans who have one of 
several specified diseases and served on active duty in 
Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6).  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, chloracne, Hodgkin's disease, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, soft tissue sarcoma, multiple 
myeloma, and respiratory cancers (cancers of the lung, 
bronchus, trachea, or larynx) shall be service connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs formally announced in the 
Federal Register, on January 4, 1994, that a presumption of 
service connection based on exposure to herbicides used in 
Vietnam was not warranted for "any other condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted."  59 Fed. Reg. 341 
(1994).  

The United States Court of Appeals for the Federal Circuit 
has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards Act, Public Law No. 98-524, 
Section 5, 98 Stat. 2725, 2727 through 29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  

The claim for service connection for a skin disorder is not 
well grounded.  Service medical records do not show any 
treatment for a skin disorder.  While the veteran reported a 
history of skin diseases on his report of medical history in 
August 1969, there was no diagnosis noted on separation 
examination.  Additionally, it is not currently shown that 
the veteran has been diagnosed with a skin disorder or that 
any such disorder is related to his exposure to Agent Orange 
during his tour of duty in Vietnam.  Hence, direct service 
connection for a skin disorder has not been established.  
38 C.F.R. § 3.303.  Furthermore, the legal presumption for 
exposure to herbicide agents applies to chloracne and the 
veteran has not been diagnosed with this particular skin 
disorder either.  See 38 C.F.R. § 3.309(e).  Hence, service 
connection for a skin disorder as a result of exposure to 
Agent Orange may not be granted on the basis of 38 C.F.R. 
§ 3.307(e).  

While the veteran asserts that he has a skin disorder, or any 
other type of disorder, due to his exposure to Agent Orange 
in service, those assertions have not been substantiated by 
any medical evidence.  Assertions of medical relationship, 
causation or diagnosis, made by anyone lacking the medical 
training and expertise to enter such a judgment, including 
statements of the veteran, cannot constitute evidence 
sufficient to render a claim well grounded.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); King, supra.  Here, there 
is no competent (medical) evidence that the veteran currently 
has this claimed disability.  Therefore, the Board concludes 
that the veteran's claim of service connection for a skin 
disorder is not well grounded and must be denied.  

2.  Residuals of Burns to the Eyes

The claim for service connection for a skin disorder is also 
not well grounded.  Service medical records do indicate that 
the veteran was seen for glare burns to the eyes in October 
1968.  However, there is no indication in subsequent medical 
reports or on separation examination in August 1969 that the 
veteran sustained any chronic eye disability as a result of 
this injury.  The records indicate that the veteran was 
diagnosed with amblyopia, myopia and astigmatism both before 
this incident and afterwards.  It is not shown that these 
conditions were caused by the glare burns the veteran 
experienced in service.  Again, the Board notes that as a 
layperson, the veteran is not competent to establish by his 
own statements that he has residual eye disability as a 
result of the glare burns in service, and such statements 
cannot constitute evidence sufficient to render a claim well 
grounded.  Grottveit; Robinette, King, supra.  In the absence 
of supporting competent (medical) evidence, the claim of 
service connection for residuals of burns to the eyes is not 
well grounded.  

B.  New and Material Evidence

When a claim for VA benefits is finally disallowed, that 
claim may not be reopened unless the claimant submits new and 
material evidence.  As a result, the Board may consider the 
veteran's claim of service connection on the merits only if 
"new and material evidence" has been presented or secured 
since the claim was finally disallowed on any basis.  
38 U.S.C.A. §§ 5108, 7104(b); Manio v. Derwinski, 1 Vet. 
App. 144, 145-46 (1991).  For the purposes of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The regulations define new and material evidence as follows:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a).
In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the Court in the case of 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) was recently 
invalidated.  Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  
In Hodge, the Federal Circuit indicated that the Colvin test 
of "material" evidence made it "more difficult for veteran 
claimants to submit additional evidence for Board 
consideration" than did the test for new and material 
evidence found in 38 C.F.R. § 3.156, and thus the Court 
overruled Colvin in this respect.  Therefore, the ruling in 
Hodge must be considered as easing the veteran's evidentiary 
burden in seeking to reopen a previously and finally denied 
claim.  Hodge, supra. 

In Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 
1999), the Court (en banc), held that Hodge requires the 
replacement of the two-step approach outlined in Manio v. 
Derwinski with a three-step approach.  See also Winters v. 
West, No. 97-2180 (U.S. Vet. App. Feb. 17, 1999) (en banc).  
Under this three-step approach, the Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) to reopen a finally 
denied claim under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim the Secretary must determine whether, 
based upon all of the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Third, if the claim is well grounded, 
then the Secretary may proceed to evaluate the merits of the 
claim, but only after ensuring the duty to assist under 
38 U.S.C.A. § 5107(a) has been fulfilled.  

1.  PTSD

Using these guidelines, the Board has reviewed the additional 
evidence that has been associated with the claims folder 
since the January 1987 denial.  As suggested by the factual 
background set out above, evidence available to the RO in 
January 1987 did not indicate that the veteran served in 
combat and did not show a diagnosis of PTSD.  

Evidence received since the prior denial includes the 
veteran's assertions that he was exposed to stressors in 
service and records which document that his unit may have 
operated under "combat conditions."  This evidence is new 
and material as defined by the regulation because it bears 
directly and substantially upon the issue at hand, and is 
neither duplicative nor cumulative.  Furthermore, it are so 
significant that it must be considered in order to fairly 
decide the merits of the underlying claim.  Accordingly, the 
Board concludes that the veteran has submitted new and 
material evidence sufficient to reopen his claim of service 
connection for PTSD.  38 C.F.R. § 3.156(a).  

Since new and material evidence has been presented which 
requires the claim to be reopened under 38 C.F.R. § 3.156(a), 
the Board must now determine whether the claim of service 
connection for a right shoulder disorder is well grounded.  
See Elkins, supra.  

Service connection is warranted for disability resulting from 
disease or injury that either began in or was aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  A well-
grounded claim of service connection generally requires that 
a claimant submit evidence of each of the following:  (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the in-service injury or disease 
and the current disability.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza), cert. denied sub 
nom, Epps v. West, 118 S. Ct. 2348 (1998).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the disorder, credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the 
stressor(s).  If any claimed stressor is related to combat, 
service department evidence that the claimant engaged in 
combat or was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation(s) will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (1998).  See Cohen v. Brown, 10 Vet.App. 
128 (1997).

Based on a review of the evidence, the Board finds that the 
veteran's claim of service connection for PTSD is not well 
grounded.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 
3.304(f).  While the information that the veteran's unit 
"operated under combat conditions" creates the inference 
that he possibly was exposed to a stressor during his service 
in Vietnam, there is still no clear diagnosis of PTSD.  As 
such, a critical element of a well grounded claim of service 
connection for PTSD remains missing, and the claim is not 
well grounded and must be denied.  

2.  Residuals of a Shell Fragment Wound

The basis for the RO's denial in January 1987 was that the 
evidence of record did not indicate that the veteran had any 
residual disability as a result of a shell fragment wound in 
service.  The additional evidence associated with the claims 
file still does not show that the veteran has any current 
left arm disability that may be attributed to a shell 
fragment wound in service.  The veteran has not presented any 
evidence that is different than evidence previously 
considered in conjunction with his original claim.  
Accordingly, the Board concludes that the additional evidence 
submitted does not constitute new and material evidence as 
defined by 38 C.F.R. § 3.156(a).  It is not so significant by 
itself or in connection with the evidence previously 
assembled that it must be considered in order to fairly 
decide the merits of the claim.  Consequently, the claim of 
service connection for residuals of a shell fragment wound to 
the left arm may not be reopened.  

ORDER


Service connection for a skin disorder as a result of 
exposure to Agent Orange and residuals of burns to the eyes 
is denied.

New and material evidence sufficient to reopen a claim of 
service connection for PTSD has been submitted, and the claim 
is reopened. Service connection for PTSD is denied.  



The appeal to reopen a claim of service connection for 
residuals of a shell fragment wound of the left arm is 
denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

